Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s initially filed application dated 5/04/2020, claims 1-18 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 9 recites the following: 
A method, comprising: associating, by a delivery image labeling controller, a plurality of image features with a plurality of proof-of-delivery classifiers in a classifier database; receiving, by a delivery image labeling controller, a package delivery image from a delivery worker device, wherein the package delivery image comprises one or more features 10associated with a proof-of-delivery classifier in the classifier database; automatically scanning, by the image labeling controller, the package delivery image; determining, based on the scanned image, a feature within the image; and based on the determined feature, automatically determining a classifier for the image according to the classifier database.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, displaying, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            2.         A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


processor: for processing information and carrying out the method steps -  Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));


Worker/Imaging device – For taking images of packages and transmitting said images – The Examiner takes Official Notice that it is old and well known in the art for smart phones/devices to take and send images. 

Memory/Database – For storing data - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
          
 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0216950 A1 to Bizoara et al. (“Bizoara”), in view of United States Patent No. 11,151,509 B1 to Mishra (“Mishra”), in view of Official Notice.

In regards to claim 1, Bizoara teaches the following limitations:
 An automated delivery image labeling system, comprising: a processor and a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (Bizoara ¶ 0046 “delivery management system” refers to one or more device(s) embodied in hardware, software, firmware, and/or a combination thereof, configured to maintain data associated with delivery of one or more objects in transit, shipping, and/or the like. In some embodiments, a delivery management system is configured to generate and/or maintain an object identifier for each object in shipping associated with the delivery management system. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain delivery status data for each object identifier, where the delivery status data represents a current location and/or delivery status for the object in shipping represented by the object identifier. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain one or more delivery proof image data object(s) for each object identifier upon delivery of the object represented by the object identifier to a destination location.”)
receiving a plurality of package delivery images from a plurality of worker devices, wherein the images comprise images from a plurality of physical delivery addresses; (Bizoara teaches receiving images of the package to decode indicia containing delivery information such as address, name etc.  see at least ¶¶ 0079 “For example, in some embodiments, the processor 108 is configured to process the captured image data objects for purposes of detecting visual indicia in the captured image data object(s), and if detected subsequently decoding the visual indicia within the captured image data object”, 0101 “the visual indicia 306 represents one or more pieces of information associated with the object 304 via any number of machine readable symbologies. For example, in at least some embodiments, the visual indicia 306 represents an encoding of one or more of: an object identifier associated with the object 304, an origination location, a destination location, and/or other information useful and/or otherwise needed for processing the object 304 as it is shipped between locations.”)
automatically scanning each of the plurality of package delivery images; (Bizoara ¶ 0034 “the image data object captured by the near-field image sensor may include various features of the environment that may be useful in acting as a proof of delivery image… the near-field image data object captures a near field of view that enables the delivery proof image data object captured by the near-field image sensor to include more than just the object being delivered and corresponding visual indicia thereupon, such as a portion of the environment where the object was delivered, which may include any of a number of features (e.g., some or all of a stoop, staircase, door, door number, hub number, mailbox, or other environment features). In this regard, the image data object captured by the near-field image sensor may provide more data that is useful as proof of delivery.”)
determining, based on the scanned images, a feature of each of the plurality of images; and (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)
based on the determined feature, automatically determining a classifier for each of the plurality of images  (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)
Bizoara does not appear to specifically disclose the following limitations:
according to a classifier database
The Examiner provides Mishra to teach the following limitations:
according to a classifier database (Mishra Col. 8 lines 1-24 “the one or more modules 124 may include a classifier training module 206, which may generate and/or store classifiers 130 and trained classifiers 208. In various embodiments, the classifiers 130 are used to identify, classify, recognize, and/or determine features, objects, persons, attributes, etc., (i.e., the scene attributes 132) that are depicted in the images 128 of the delivery locations 126”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner takes Official Notice that it is old and well known in the art to provide image analysis via a server or other central computing system apart from imaging devices, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 2, Bizoara teaches the following limitations:
wherein the classifier is the same for a subset of the plurality of images despite each of the plurality of images being associated with a different delivery address. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)

In regards to claim 3, Bizoara teaches the following limitations:
wherein the delivery addresses share the feature. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)


In regards to claim 4, Bizoara teaches using the classifier as proof of delivery (see above citations), however does not appear to specifically disclose the following limitations:
wherein the instructions further cause the processor to store the classifier for each of the plurality of images as a virtual proof of delivery.
The Examiner provides Mishra to teach the following limitations:
wherein the instructions further cause the processor to store the classifier for each of the plurality of images as a virtual proof of delivery. (Mishra Col. 8 lines 1-24 “the one or more modules 124 may include a classifier training module 206, which may generate and/or store classifiers 130 and trained classifiers 208. In various embodiments, the classifiers 130 are used to identify, classify, recognize, and/or determine features, objects, persons, attributes, etc., (i.e., the scene attributes 132) that are depicted in the images 128 of the delivery locations 126”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Bizoara teaches the following limitations:
wherein the classifier is different for a subset of the plurality of images despite each of the plurality of images being associated with the same delivery address. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)

In regards to claim 8, Bizoara teaches the following limitations:
wherein the instructions further cause the processor to determine, based on the determined classifier, if the scanned image is an acceptable proof-of-delivery image. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)

In regards to claim 9, Bizoara teaches the following limitations:
A method, comprising: receiving, by a delivery image labeling controller, a package delivery image from a delivery worker device, wherein the package delivery image comprises one or more features associated with a proof-of-delivery classifier (Bizoara ¶ 0046 “delivery management system” refers to one or more device(s) embodied in hardware, software, firmware, and/or a combination thereof, configured to maintain data associated with delivery of one or more objects in transit, shipping, and/or the like. In some embodiments, a delivery management system is configured to generate and/or maintain an object identifier for each object in shipping associated with the delivery management system. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain delivery status data for each object identifier, where the delivery status data represents a current location and/or delivery status for the object in shipping represented by the object identifier. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain one or more delivery proof image data object(s) for each object identifier upon delivery of the object represented by the object identifier to a destination location.” ¶¶ 0079 “For example, in some embodiments, the processor 108 is configured to process the captured image data objects for purposes of detecting visual indicia in the captured image data object(s), and if detected subsequently decoding the visual indicia within the captured image data object”, 0101 “the visual indicia 306 represents one or more pieces of information associated with the object 304 via any number of machine readable symbologies. For example, in at least some embodiments, the visual indicia 306 represents an encoding of one or more of: an object identifier associated with the object 304, an origination location, a destination location, and/or other information useful and/or otherwise needed for processing the object 304 as it is shipped between locations.”)
 automatically scanning, by the image labeling controller, the package delivery image; (Bizoara ¶ 0034 “the image data object captured by the near-field image sensor may include various features of the environment that may be useful in acting as a proof of delivery image… the near-field image data object captures a near field of view that enables the delivery proof image data object captured by the near-field image sensor to include more than just the object being delivered and corresponding visual indicia thereupon, such as a portion of the environment where the object was delivered, which may include any of a number of features (e.g., some or all of a stoop, staircase, door, door number, hub number, mailbox, or other environment features). In this regard, the image data object captured by the near-field image sensor may provide more data that is useful as proof of delivery.”)
determining, based on the scanned image, a feature within the image; and (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)
based on the determined feature, automatically determining a classifier for the image  (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)
Bizoara does not appear to specifically disclose the following limitations:
according to the classifier database
associating, by a delivery image labeling controller, a plurality of image features with a plurality of proof-of-delivery classifiers in a classifier database;
The Examiner provides Mishra to teach the following limitations:
associating, by a delivery image labeling controller, a plurality of image features with a plurality of proof-of-delivery classifiers in a classifier database according to a classifier database (Mishra Col. 8 lines 1-24 “the one or more modules 124 may include a classifier training module 206, which may generate and/or store classifiers 130 and trained classifiers 208. In various embodiments, the classifiers 130 are used to identify, classify, recognize, and/or determine features, objects, persons, attributes, etc., (i.e., the scene attributes 132) that are depicted in the images 128 of the delivery locations 126”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner takes Official Notice that it is old and well known in the art to provide image analysis via a server or other central computing system apart from imaging devices, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 10, Bizoara teaches using the classifier as proof of delivery (see above citations), however does not appear to specifically disclose the following limitations:
storing, by the controller, the classifier for the image as a virtual proof of delivery.
The Examiner provides Mishra to teach the following limitations:
storing, by the controller, the classifier for the image as a virtual proof of delivery. (Mishra Col. 8 lines 1-24 “the one or more modules 124 may include a classifier training module 206, which may generate and/or store classifiers 130 and trained classifiers 208. In various embodiments, the classifiers 130 are used to identify, classify, recognize, and/or determine features, objects, persons, attributes, etc., (i.e., the scene attributes 132) that are depicted in the images 128 of the delivery locations 126”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, Bizoara teaches the following limitations:
 wherein the classifier is the same for a subset of the plurality of images despite each of the plurality of images being associated with a different delivery address. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)


In regards to claim 12, Bizoara teaches the following limitations:
 wherein the delivery addresses share the feature. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)


In regards to claim 15, Bizoara teaches the following limitations:
 wherein the classifier is different for a subset of the plurality of images despite each of the plurality of images being associated with the same delivery address. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)

In regards to claim 16, Bizoara teaches the following limitations:
 further comprising determining, based on the determined classifier, if the scanned image is an acceptable proof-of-delivery image. (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)

In regards to claim 17, Bizoara teaches the following limitations:
 An automated delivery image labeling system, comprising: a processor and a memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (Bizoara ¶ 0046 “delivery management system” refers to one or more device(s) embodied in hardware, software, firmware, and/or a combination thereof, configured to maintain data associated with delivery of one or more objects in transit, shipping, and/or the like. In some embodiments, a delivery management system is configured to generate and/or maintain an object identifier for each object in shipping associated with the delivery management system. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain delivery status data for each object identifier, where the delivery status data represents a current location and/or delivery status for the object in shipping represented by the object identifier. Additionally or alternatively, in at least some embodiments, a delivery management system is configured to maintain one or more delivery proof image data object(s) for each object identifier upon delivery of the object represented by the object identifier to a destination location.”)
receiving, from a delivery worker device, a package delivery image from a physical delivery address where a physical package has been delivered; (Bizoara teaches receiving images of the package to decode indicia containing delivery information such as address, name etc.  see at least ¶¶ 0079 “For example, in some embodiments, the processor 108 is configured to process the captured image data objects for purposes of detecting visual indicia in the captured image data object(s), and if detected subsequently decoding the visual indicia within the captured image data object”, 0101 “the visual indicia 306 represents one or more pieces of information associated with the object 304 via any number of machine readable symbologies. For example, in at least some embodiments, the visual indicia 306 represents an encoding of one or more of: an object identifier associated with the object 304, an origination location, a destination location, and/or other information useful and/or otherwise needed for processing the object 304 as it is shipped between locations.”)
scanning the package delivery image to determine a feature of the physical delivery address; (Bizoara ¶ 0034 “the image data object captured by the near-field image sensor may include various features of the environment that may be useful in acting as a proof of delivery image… the near-field image data object captures a near field of view that enables the delivery proof image data object captured by the near-field image sensor to include more than just the object being delivered and corresponding visual indicia thereupon, such as a portion of the environment where the object was delivered, which may include any of a number of features (e.g., some or all of a stoop, staircase, door, door number, hub number, mailbox, or other environment features). In this regard, the image data object captured by the near-field image sensor may provide more data that is useful as proof of delivery.”)
based on the determined feature, determining a classifier for the package delivery image (Bizoara ¶ 0098 “the environment 300 includes several features, including a floor 314 and a door 312. The floor 314 and/or door 312, one or more associated environment features such as a door mat, and/or background features, may be processed and/or analyzed to identify the location based on such features. For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty. As such, by capturing sufficient features of the environment 300 in an image represented by an image data object, such a captured image may be used as proof (a “delivery proof image data object”) that a shipped object, such as the object 304, was successfully delivered to the location represented by environment 300.”)
receiving a request from a recipient device for a virtual proof of delivery of the physical package, (Bizoara teaches providing proof of delivery images to a requestor via the delivery management system.  see at least ¶ 0055 “a system such as a delivery management system may provide the delivery proof image data object upon request, for example, to enable the requestor to determine from the delivery proof image data object whether the object was delivered to the proper destination location”)
retrieving, based on the code, the classifier associated with the delivery image; (Bizoara ¶¶ 0055 and 0098 “For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty.”; “delivery proof image data object upon request, for example, to enable the requestor to determine from the delivery proof image data object whether the object was delivered to the proper destination location”)
Furthermore, the Applicant is reminded that the expression describing the request, specifically, “retrieving, based on the code, the classifier associated with the delivery image " represent non-functional descriptive material since the recited characteristics of these limitations are not processed to carry out any positively recited steps or functions. As stated in MPEP 2111.05, where the claim is directed to "conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” In the instant case, retrieving the classifier associated with the image is meant to convey a meaning to a human since the computer system as a whole does not utilize this information for further processing. Therefore, no patentable weight will be given to these limitations.
Bizoara does not appear to specifically disclose the following limitations:
according to a classifier database
wherein the request includes a code identifying the recipient
The Examiner provides Mishra to teach the following limitations:
according to a classifier database (Mishra Col. 8 lines 1-24 “the one or more modules 124 may include a classifier training module 206, which may generate and/or store classifiers 130 and trained classifiers 208. In various embodiments, the classifiers 130 are used to identify, classify, recognize, and/or determine features, objects, persons, attributes, etc., (i.e., the scene attributes 132) that are depicted in the images 128 of the delivery locations 126”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Mishra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner takes Official Notice that it is old and well known in the art to provide a code to a track and trace system to get status updates on package deliveries, and further that it is old and well known in the art to provide image analysis via a server or other central computing system apart from imaging devices.  therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 18, Bizoara teaches the following limitations:
further comprising sending to the recipient device, in response to the request, the classifier associated with the delivery image. (Bizoara teaches providing proof of delivery images to a requestor via the delivery management system.  see at ¶¶ 0055 and 0098 “For example, aspects of the floor 314 (including, without limitation, color, material, shape, unique markings, and/or door 312, and/or the contrast between them, may enable a system and/or human operator to identify the location represented by the environment 300 within a reasonable level of certainty.”; “delivery proof image data object upon request, for example, to enable the requestor to determine from the delivery proof image data object whether the object was delivered to the proper destination location”)

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0216950 A1 to Bizoara et al. (“Bizoara”), in view of United States Patent No. 11,151,509 B1 to Mishra (“Mishra”), in view of Official Notice, in further view of United States Patent No. 8,074,62 B1 to Cohen (“Cohen”).

In regards to claim 5, Bizoara does not appear to specifically disclose the following limitations:
 wherein the instructions further cause the processor to screen each of the scanned images to determine whether inappropriate content exists.
The Examiner provides Cohen to teach the following limitations:
wherein the instructions further cause the processor to screen each of the scanned images to determine whether inappropriate content exists. (Cohen teaches screening images for inappropriate content.  see at least col. 8 lines 42-56)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Cohen in order to prevent sending obscene content to requestors, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 13, Bizoara does not appear to specifically disclose the following limitations:
 further comprising screening each of the scanned images to determine whether inappropriate content exists.
The Examiner provides Cohen to teach the following limitations:
further comprising screening each of the scanned images to determine whether inappropriate content exists. (Cohen teaches screening images for inappropriate content.  see at least col. 8 lines 42-56)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Cohen in order to prevent sending obscene content to requestors, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0216950 A1 to Bizoara et al. (“Bizoara”), in view of United States Patent No. 11,151,509 B1 to Mishra (“Mishra”), in view of Official Notice, in further view of United States Patent Application Publication No. 2020/0012998 A1 to Gillen et al. (“Gillen”)

In regards to claim 6, Bizoara does not appear to specifically disclose the following limitations:
wherein the instructions further cause the processor to screen each of the scanned images to determine whether a person is present.
The Examiner provides Gillen to teach the following limitations:
wherein the instructions further cause the processor to screen each of the scanned images to determine whether a person is present. (Gillen teaches screening images to detect a person in the image for use in preventing theft of delivered packages.  see at least Figure 11 and ¶ 0133)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Gillen in order in order to prevent/deter theft, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 14, Bizoara does not appear to specifically disclose the following limitations:
further comprising screening each of the scanned images to determine whether a person is present.
The Examiner provides Gillen to teach the following limitations:
further comprising screening each of the scanned images to determine whether a person is present. (Gillen teaches screening images to detect a person in the image for use in preventing theft of delivered packages.  see at least Figure 11 and ¶ 0133)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bizoara the teachings of Gillen in order in order to prevent/deter theft, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             
/A. Hunter Wilder/           Primary Examiner, Art Unit 3627